Title: To Thomas Jefferson from James Madison, 27 May 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            May 27. 98
          
          I have duly recd. yours of the 17th. accompanied by the Direct tax bill which I have not yet been able to run thro’. Every thing I perceive is carried as the war party chuse. They will of course be the more responsible for consequences. The disposition to continue the Session is a proof that the operation of the irritating proceedings here on those of France is expected to furnish fresh fuel for the popular flame & to favor the success of the Executive projects in the Legislature. It is to be deplored that we have no authentic & impartial channel thro’ which the true state of things in Europe, particularly in France can reach the public mind of this Country. The present temper of the Envoys cannot fail to discolour all that passes thro’ them; and if this were not the case, the obvious policy of the Ex is a compleat bar to the disclosure of all other than inflammatory communications.
          The inclosed accurate & authentic view of that “stupendous fabric of human wisdom” which Mr. A idolizes so much deserves I think the public attention at the present moment. At the request of Calander I promised several years ago to send it to him, but never could lay my hand on it, till a few days ago when it fell in my way without being sought for. If you have an oppy & think it worth while you can let the public have a sight of it; & for the reason just mentioned I could wish if there be no objection that it might pass thro’ his hands. As the paper is of some value, it may be well to preserve it in case it should not be republished, or in case a part only should be so.
          There have been pretty extensive, but not universal rains since my last. This neighbourhood has been but barely touched by them. I have not heard from yours. Adieu affecly.
          
            J M. Jr
          
         